—Judgment, Supreme Court, Bronx County (Ira Globerman, J., at hearing; Robert Seewald, J., at plea and sentence), rendered January 28, 1997, convicting defendant of criminal sale of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed.
The court properly found that the People established an independent source for the undercover detective’s in-court identification testimony by clear and convincing evidence. The detective had ample opportunity to observe defendant during an encounter lasting more than five minutes during which the *363drug sale was negotiated and completed. Concur—Ellerin, J. P., Saxe, Buckley and Friedman, JJ.